DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 31, 2013, and Drawings filed on May 31, 2013.
2.	Claims 1–20 are pending in this case. Claim 1, 8, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 7, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim applicant claims that the one or more users are “associated with at least a privileged requestor, (ii) one or more secondary requestors or (iii) one or more unidentifiable requestors”. But then applicant claims the limitation of “authorizing, by the one or more processors, that the privileged requestor has limitless access to the intelligent assistant; authorizing, by one or more processors, that the one or more secondary requestors has limited access to the intelligent assistant based, at least in part, on the communicated data received by the privileged requestor.”
 It is unclear what constitute “associated”, it is unclear whether the user is another user who is associated with privileged requestor or the user is the privileged requestor. Based on the claim limitation, it seems the user is the privileged requestor with different authorization levels, but other claims do seem to suggest that the user is another user who is only associated with the privileged user. For the purpose of a compact prosecution, the user is considered the privileged requestor.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housman, Pub. NO.: 20180367480, in view of TUKKA, Pub No.: 20180233147.
With regard to claim 1:
Houseman discloses a computer-implemented method, the method comprising: receiving, by one or more processors, communicated data from a user (paragraph 47: “In one embodiment, the incoming message may comprise a textual message that a user types, that is transcribed from a voice command, e.g., a speech-to-text transcription, and/or the like. The incoming message may be received from a chat application such as an instant message program, a chat service for an online retailer, a social media chat program, and/or the like. In response to the incoming message being received, the message module 202 may trigger the generation of an outgoing response message. As described herein, in order to effectively engage the user and move the conversation forward towards an ultimate outcome such as completing a sale, providing effective customer service, generating a lead, and/or the like, the chat optimization apparatus 104 receives the outgoing message prior to the message being sent to the user who initiated the conversation, and analyzes the message using machine learning algorithms to determine whether the response is effective, and if not, adjusting message or providing alternate responses for the user.”); determining, by the one or more processors, an identity of the user based, in part, on the communicated data (paragraph 48: “The analysis module 204, in one embodiment, analyzes the incoming message and the outgoing message using a predefined machine learning model to identify one or more features of the outgoing message that have an influence on a desired outcome based on the incoming message. The analysis module 204, for instance, may process the incoming message to determine different features of the message such as a topic of the message, a personality of the user that sent the message based on the language in the message, and analyzing the language in the message itself for different textual predictors that identify the topic, the user's personality, phase of the conversation, or the like.”); responsive to (i) an analysis of the communicated data  (paragraph 48: “The analysis module 204, in one embodiment, analyzes the incoming message and the outgoing message using a predefined machine learning model to identify one or more features of the outgoing message that have an influence on a desired outcome based on the incoming message. The analysis module 204, for instance, may process the incoming message to determine different features of the message such as a topic of the message, a personality of the user that sent the message based on the language in the message, and analyzing the language in the message itself for different textual predictors that identify the topic, the user's personality, phase of the conversation, or the like.”);  and (ii) a history of interactions between the user and an authorized user of the intelligent assistant (paragraph 50: “Thus, the analysis module 204 may generate, define, create, devise, or the like one or more machine learning models based on previous messages, conversations, and/or the like and then use the models to analyze the current message/conversation in order to predict, forecast, or the like potential and optimal ways to respond to the user during the conversation, e.g., in real-time. The previous conversations may be between the same agent and user/customer, between the same agent and different users/customers, between different agents and the same user/customer, and/or between different agents and different users/customers.”), generating, by the one or more processors, a predicted response of the authorized user to the communicated data (paragraph 49: “The analysis module 204, in one embodiment, trains the machine learning model, or a plurality of different machine learning models, based on previous conversations between users and agents, e.g., between customers and company representatives. As used herein, machine learning refers to a subset of artificial intelligence that often uses statistical techniques to give computers the ability to "learn" (i.e., progressively improve performance on a specific task) with data, without being explicitly programmed. Machine learning techniques may be used to devise complex models and algorithms, including neural networks, linear regression, logistic regression, polynomial regression, stepwise regression, ridge regression, lasso regression, ElasticNet regression, and/or the like, which lend themselves to prediction. Thus, as it relates to the subject matter described herein, the machine learning models may be used to predict an optimal response to an incoming message based on a previous message, based on a series of messages, based on an entire conversation, based on previous conversations, and/or the like; may be used to predict the user's personality, a topic of the message and/or conversation, a phase of the conversation, textual predictors within the message/conversation, and/or the like.”); and communicating, by the one or more processors, the predicted response to the user via the intelligent assistant (paragraph 57: “In one embodiment, the one or more corrective actions comprises selecting a response from a library of predefined responses. For instance, the action module 206 may maintain a library, repository, data store, corpus, and/or the like of predefined, previously used, or the like responses that can be used instead of, or in place of, the outgoing message. For instance, the score for the outgoing message may be compared to the scores of the predefined messages that are related to the desired outcome, and the message with the highest score, indicating a higher likelihood of resulting in the desired outcome, may be selected as the outgoing message.”). 
Houseman does not disclose the aspect of receiving, by one or more processors, communicated data from a user within a threshold level of proximity of an intelligent assistant.
However TUKKA discloses the aspect of receiving, by one or more processors, communicated data from a user within a threshold level of proximity of an intelligent assistant (paragraph 106: “Further, the user may move to the zone-2, where the IoT device 100b exists. The IoT device 100b can identify that the user is within a threshold distance from the IoT device 100b. For example, the IoT device 100b can identify that the user is within a threshold distance from the IoT device 100b based on at least one of an indoor positioning system (IPS) information of the device carried by the user, or a signal strength of a signal received from the device carried by the user, or a motion sensor of the IoT device 100b. The IoT device 100b can report at least one of a time at which the user is identified as being within the threshold distance from the IoT device 100b, an identification of the user, or information that someone is in a vicinity of the IoT device 100b, to the voice assistance apparatus 200. The voice assistance apparatus 200 then may determine whether a first condition or a second condition is satisfied. Herein, the first condition may be defined as that a difference between a time at which information regarding the first voice utterance 902 is received by the voice assistance apparatus, and the time at which the user is identified as being within the threshold distance from the IoT device 100b, is within a threshold period of time. The second condition may be defined as that the identification of the user identified by the first IoT device 100a is the same as the identification of the user identified by the second IoT device. If at least one of the first condition or the second condition is satisfied, the voice assistance apparatus 200 may determine that the second voice utterance 904 to be provided by the user can be possibly merged with the first voice utterance 902, and can control the IoT device 100b to present information corresponding to the first voice utterance 902 though at least one of a display of the IoT device 100b, or a speaker of the IoT device 100b. That is, the user can identify that there is a voice utterance that can be merged, and can identify the intent of the voice utterance. Then, the IoT device 100b may receive a second voice utterance 904 from the user, and transmit voice data corresponding to the second voice utterance 904 to the voice assistance apparatus 200. The voice assistance apparatus 200 may merge the first voice utterance 902 and the second voice utterance 904 based a possibility of merging as described above.”); determining, by the one or more processors, an identity of the user based, in part, on the communicated data (paragraph 106: “Further, the user may move to the zone-2, where the IoT device 100b exists. The IoT device 100b can identify that the user is within a threshold distance from the IoT device 100b. For example, the IoT device 100b can identify that the user is within a threshold distance from the IoT device 100b based on at least one of an indoor positioning system (IPS) information of the device carried by the user, or a signal strength of a signal received from the device carried by the user, or a motion sensor of the IoT device 100b. The IoT device 100b can report at least one of a time at which the user is identified as being within the threshold distance from the IoT device 100b, an identification of the user, or information that someone is in a vicinity of the IoT device 100b, to the voice assistance apparatus 200. The voice assistance apparatus 200 then may determine whether a first condition or a second condition is satisfied. Herein, the first condition may be defined as that a difference between a time at which information regarding the first voice utterance 902 is received by the voice assistance apparatus, and the time at which the user is identified as being within the threshold distance from the IoT device 100b, is within a threshold period of time. The second condition may be defined as that the identification of the user identified by the first IoT device 100a is the same as the identification of the user identified by the second IoT device. If at least one of the first condition or the second condition is satisfied, the voice assistance apparatus 200 may determine that the second voice utterance 904 to be provided by the user can be possibly merged with the first voice utterance 902, and can control the IoT device 100b to present information corresponding to the first voice utterance 902 though at least one of a display of the IoT device 100b, or a speaker of the IoT device 100b. That is, the user can identify that there is a voice utterance that can be merged, and can identify the intent of the voice utterance. Then, the IoT device 100b may receive a second voice utterance 904 from the user, and transmit voice data corresponding to the second voice utterance 904 to the voice assistance apparatus 200. The voice assistance apparatus 200 may merge the first voice utterance 902 and the second voice utterance 904 based a possibility of merging as described above.”); and communicating, by the one or more processors, the predicted response to the user via the intelligent assistant (paragraph 93: “Further, at operation 614, the method includes determining whether merging of the voice utterance is possible. If at operation 614, the merger 228 determines that the merging of the voice utterance is possible, then, the voice utterance is transmitted to perform the operations disclosed at operations 606-610. If at operation 614, the merger 228 determines that the merging of the voice utterance is not possible, then at operation 616, the method includes providing a notification to the user, notification including i.e., request cannot be processed, wait for next chunk of utterance, or respond failure to user if next utterance is not received with in time.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply TUKKA to Houseman so 

Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 


Claims 2 and 5 and 9 and 12 and 16 and 19 s/are rejected under 35 U.S.C. 103 as being unpatentable over Housman, Pub. NO.: 20180367480, in view of TUKKA, and further in view of Aissi, Pub. No.: 2014/0143149.
With regard to claims 2 and 9 and 16:
Houseman and Tukka disclose the computer-implemented method of claim 1, the method further comprising: monitoring, by the one or more processors, via the intelligent assistant, for one or more users of the intelligent assistant (Tukka paragraph 106: “Further, the user may move to the zone-2, where the IoT device 100b exists. The IoT device 100b can identify that the user is within a threshold distance from the IoT device 100b. For example, the IoT device 100b can identify that the user is within a threshold distance from the IoT device 100b based on at least one of an indoor positioning system (IPS) information of the device carried by the user, or a signal strength of a signal received from the device carried by the user, or a motion sensor of the IoT device 100b. The IoT device 100b can report at least one of a time at which the user is identified as being within the threshold distance from the IoT device 100b, an identification of the user, or information that someone is in a vicinity of the IoT device 100b, to the voice assistance apparatus 200. The voice assistance apparatus 200 then may determine whether a first condition or a second condition is satisfied. Herein, the first condition may be defined as that a difference between a time at which information regarding the first voice utterance 902 is received by the voice assistance apparatus, and the time at which the user is identified as being within the threshold distance from the IoT device 100b, is within a threshold period of time. The second condition may be defined as that the identification of the user identified by the first IoT device 100a is the same as the identification of the user identified by the second IoT device. If at least one of the first condition or the second condition is satisfied, the voice assistance apparatus 200 may determine that the second voice utterance 904 to be provided by the user can be possibly merged with the first voice utterance 902, and can control the IoT device 100b to present information corresponding to the first voice utterance 902 though at least one of a display of the IoT device 100b, or a speaker of the IoT device 100b. That is, the user can identify that there is a voice utterance that can be merged, and can identify the intent of the voice utterance. Then, the IoT device 100b may receive a second voice utterance 904 from the user, and transmit voice data corresponding to the second voice utterance 904 to the voice assistance apparatus 200. The voice assistance apparatus 200 may merge the first voice utterance 902 and the second voice utterance 904 based a possibility of merging as described above. In some embodiments”); identifying, by the one or more processors, that the communicated data comprises (i) a data request (Tukka paragraph 104: “For example, the user at zone-1 provides a first voice utterance 902 to the IoT device 100a "Place an order for following items on online shopping application. Tomato One Kilo, and Ten Eggs". Further, the user 904 moves to the zone-2 and continue to provide to place the order by providing the second voice utterance 904 "and an 8 GB USB stick" heard by the IoT device 100b. Thus, the IoT device 100b can be configured to display the order items by merging the first voice utterance and the second voice utterance "Place an order for following items on the online shopping application. Tomato One Kilo, Ten Eggs, and 8 GB USB stick". Thus, providing the continuous voice assistance to the user. Similar operations are performed by the IoT device 100c at third zone with a third voice utterance 906 and any other IoT devices at subsequent zones.”), (ii) one or more policy decisions (Tukka paragraph 63: “According to various embodiments of the disclosure, the processor 240 may identify a first voice utterance from a first IoT device in the IoT network system, identify at least one second voice utterance from at least one second IoT device in the IoT network system, determine a voice command by combining the first voice utterance and the at least one second voice utterance, and trigger at least one IoT device in the IoT network system to perform at least one action corresponding to the voice command. For example, the processor 240 may control the voice assistance apparatus 200 to perform operations according to the embodiments of the disclosure.”), and (iii) one or more environment data (Tukka paragraph 76:” Once the voice command is processed, the least one IoT device 100 in the IoT network system 1000 configured to perform at least one action corresponding to the voice command is selected based on a plurality of parameters. The plurality of parameters such as, for example, at least one of location information of a user, a received signal strength indication (RSSI) information, a head orientation information of the user, information of the IoT device 100 proximity to the user while the user provides the voice utterance, a voice decibel level associated with at least one of the first voice utterance and the at least one second voice utterance, a noise level associated with the IoT device 100, and an availability of the IoT device 100.”) ;
	Houseman and Tukka do not disclose the aspect of identifying, by the one or more processors, that one or more users, based on the communicated data, is associated with, at least, (i) a privileged requestor, (ii) one or more secondary requestors or (iii) one or more unidentifiable requestors; authorizing, by the one or more processors, that the privileged requestor has limitless access to the intelligent assistant; authorizing, by one or more processors, that the one or more secondary requestors has limited access to the intelligent assistant based, at least in part, on the communicated data received by the privileged requestor; and denying, by the one or more processors, the one or more unidentifiable requestors, wherein, the intelligent assistant communicates a challenge question to the one or more unidentifiable requestors to authorize the one or more unidentifiable requestors. 

(paragraph 56:” The access control policies 214 may include access control policies associated with various applications. The access control policies 214 may include a plurality of threshold ranges or characteristics associated with different levels of access to an application on the mobile device 100. In one embodiment, the access control policies 214 may include rules for identification, authentication and authorization of an entity to provide the entity different levels of access to an application. For example, based on the policy, a user trying to access her email may be identified and authenticated using the acquired context information and the profiles 220. The policy may dictate that the user may be authorized to only read the email but not authorized to share the email. In some embodiments of the invention, the access control policies 214 may be determined and managed by a remote trusted entity (e.g., associated with the remote service server computer 102 in FIG. 1). In one embodiment of the invention, some parts of the policy may be modified by a user of the mobile device 100. The access control policies 214 may be different for different users based on their profile. For example, the policy may authorize a user access to a payment application but may not authorize his children any access to the application. Further, the user's spouse may be authorized a different level of access to the payment application than the user. An example of the access control policies 214 is illustrated in a table 300 with reference to FIG. 3.”),; (paragraph 29: “A "level of access" to an application may refer to type of access permitted to an application associated with a mobile device. In one embodiment, a high level of access to an application may imply that the user has been authorized complete access to the application. Some non-limiting examples of high level of access may include conducting a financial transaction, posting a comment on a website, updating contact information, updating personal information, etc. In one embodiment, a low level of access to an application may imply that the user has been authorized restricted access to the application or may be allowed only certain actions. Some non-limiting examples of low level of access may include viewing or reading the contents associated with the application (e.g., viewing the account balance, emails, website posts, etc.), playing music, games, accessing the notepad, calendar, etc., but not updating the contents. In one embodiment, a level of access may also include no access to an application. In some embodiments of the invention, a level of access may imply different actions for different applications that may be authorized based on the access control policy. For example, a low level of access for a social networking application may allow reading the posts, whereas, a low level of access for a music player application may only allow listening to music but not editing the playlist.”) wherein, the intelligent assistant communicates a challenge question to the one or more unidentifiable requestors to authorize the one or more unidentifiable requestors (paragraph 62: “In one embodiment, the user may be asked to provide credentials such as a password, a PIN, a response to a challenge question or another personal identification code if the user has not been sufficiently validated to have access to an application based on the contextual information. For example, the contextual information acquired using the sensors may not be satisfactory even after few tries or the profile of the user may require authentication using credentials if the contextual value is below a certain threshold range as specified in the access control policy.”).  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Aissi to Houseman and TUKKA so the system can identify and rank users based on their privilege level and authorize their access rights accordingly to provide better security to the system and to protect user privacy. 


With regard to claims 5 and 12 and 19:
Houseman and Tukka and Aissi disclose The computer-implemented method of claim 1, the method further comprising: identifying, by the one or more processors, that the communicated data from the, at least, first user is a data request; identifying, by the one or more processors, one or more policy decisions directed towards the, at least, first user (Aissi paragraph 56:” The access control policies 214 may include access control policies associated with various applications. The access control policies 214 may include a plurality of threshold ranges or characteristics associated with different levels of access to an application on the mobile device 100. In one embodiment, the access control policies 214 may include rules for identification, authentication and authorization of an entity to provide the entity different levels of access to an application. For example, based on the policy, a user trying to access her email may be identified and authenticated using the acquired context information and the profiles 220. The policy may dictate that the user may be authorized to only read the email but not authorized to share the email. In some embodiments of the invention, the access control policies 214 may be determined and managed by a remote trusted entity (e.g., associated with the remote service server computer 102 in FIG. 1). In one embodiment of the invention, some parts of the policy may be modified by a user of the mobile device 100. The access control policies 214 may be different for different users based on their profile. For example, the policy may authorize a user access to a payment application but may not authorize his children any access to the application. Further, the user's spouse may be authorized a different level of access to the payment application than the user. An example of the access control policies 214 is illustrated in a table 300 with reference to FIG. 3.”),;; retrieving, by the one or more processors, the one or more policy decisions directed towards the, at least, first user; analyzing, by the one or more processors, (i) the identified one or more policy decisions and (ii) the data request; responsive to analyzing (i) the identified one or more policy decisions and (ii) the data request, determining, by the one or more processors, that the, at least, first user is authorized based, at least in (Aissi paragraph 29: “A "level of access" to an application may refer to type of access permitted to an application associated with a mobile device. In one embodiment, a high level of access to an application may imply that the user has been authorized complete access to the application. Some non-limiting examples of high level of access may include conducting a financial transaction, posting a comment on a website, updating contact information, updating personal information, etc. In one embodiment, a low level of access to an application may imply that the user has been authorized restricted access to the application or may be allowed only certain actions. Some non-limiting examples of low level of access may include viewing or reading the contents associated with the application (e.g., viewing the account balance, emails, website posts, etc.), playing music, games, accessing the notepad, calendar, etc., but not updating the contents. In one embodiment, a level of access may also include no access to an application. In some embodiments of the invention, a level of access may imply different actions for different applications that may be authorized based on the access control policy. For example, a low level of access for a social networking application may allow reading the posts, whereas, a low level of access for a music player application may only allow listening to music but not editing the playlist.”). 

Claims 3 and 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housman, Pub. NO.: 20180367480, in view of TUKKA, and further in view of Lee Pub .No.: 2014/0359651A1. 
With regard to claim 3 and 10 and 17:
Houseman and Tukka do not disclose the aspect of  receiving, by one or more processors, data, communicated from the privileged requestor; analyzing, by the one or more processors, the communicated data; identifying, by the one or more processors, (i) content of the communicated data and (ii) one or more secondary requestors that the communicated data is directed towards; generating, by the one or more processors, one or more policy decisions that are associated with (i) the content of the communicated data and (ii) one or more secondary requestors that the communicated data is directed towards; and storing, by the one or more processors, the one or more policy decisions 
However Lee discloses the aspect of the aspect of  receiving, by one or more processors, data, communicated from the privileged requestor; analyzing, by the one or more processors, the communicated data; identifying, by the one or more processors, (i) content of the communicated data and (ii) one or more secondary requestors that the communicated data is directed towards; generating, by the one or more processors, one or more policy decisions that are associated with (i) the content of the communicated data and (ii) one or more secondary requestors that the communicated data is directed towards; and storing, by the one or more processors, the one or more policy decisions
(paragraph 72: “FIG. 3 is a flowchart describing a method of controlling an electronic device according to a first embodiment of the present invention. Referring to FIG. 3, the control method includes at least one or more of a step of obtaining images of a plurality of users (S100), a step of obtaining at least one specific gesture for obtaining control authority (S110), a step of displaying at least one first item corresponding to a candidate authorized user corresponding to a control authority obtaining gesture (S120), a step of obtaining a gesture of a current authorized user (S130), a step of displaying a second item while changing a display state of the second item according to the gesture of the current authorized user (S140), a step of selecting one of the at least one first item according to a changed display state of the second item (S150), and a step of handing over the control authority for gesture to a candidate authorized user corresponding to the selected first item (S160).”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lee to Houseman and TUKKA so the authorized user has control over other users can determine authorization levels of other user that better suit the needs of the user to give users more freedom on choosing who should be authorized at what level.


Claims 4 and 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housman, Pub. NO.: 20180367480, in view of TUKKA, and further in view of Rostampour et al., Pub. No.: 2011/0307403A1. 
With regard to claims 4 and 11 and 18:
Houseman and Tukka do not disclose the aspect of receiving, by the one or more processors, communicated data from one or more users that is associated with (i) a privileged requestor, (ii) one or more secondary requestors, or (iii) one or more 

However Rostampour discloses the aspect of disclose the aspect of receiving, by the one or more processors, communicated data from one or more users that is associated with (i) a privileged requestor, (ii) one or more secondary requestors, or (iii) one or more unidentifiable requestors; identifying, by the one or more processors, the identity of the, at least, first user is associated with (i) one or more secondary requestors or (ii) one or more unidentifiable requestors; responsive to identifying the identity of the, at least, first user, identifying, by the one or more processors, one or more policy decisions that are directed towards the, at least, first user; and determining, by the one or more processors, based, at least in part, on (i) the data request from the first user and (ii) the identified one or more policy decisions, whether or not to authorize the first user (paragraph 149 to 151: “FIG. 15 is a flow-chart representation of an exemplary method 1700 for maintaining an OSN. The method 1700 comprises a step 1710 of enrolling users in the OSN, a step 1720 of certifying enrolled users, and a step 1730 of indicating to users of the OSN which other users are certified. Here, the step 1710 of enrolling users includes storing in association with a user ID for each enrolled user a voice template, a facial recognition template, the user's gender, and/or the user's age. The step 1720 of certifying enrolled users is performed by using the voice template or the facial recognition template to verify the gender and/or age of each certified enrolled user. Step 1730 comprises indicating to users of the OSN which other users are certified. This can be achieved, for example, by a visual indicator associated with screen names or screen images of certified users. For instance, a screen names of certified users and/or their screen images communications from a user) can be highlighted is various ways. Alternatively, or in addition, an icon can be displayed in association with certified users' screen names and/or screen images to indicate the certified status. An optional step 1740 further comprises restricting some users to communicate only with certified users. This can comprise, for example, restricting those users to communicate only with certified users that match a criterion like a gender or an age or age range. Step 1740 can be implemented, for instance, in the context of parental controls so that a child is restricted to communicating with, and exchanging content with, only those other users that are certified to be children below a certain age or within a specified range of ages. 
”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Rostampour to Houseman and TUKKA so the authorized user has control over other users can determine authorization levels of other user such as a child that better suit the needs of the user to give users more freedom on choosing who the child can be associated. 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housman, Pub. NO.: 20180367480, in view of TUKKA, and further in view of Hase et al., Patent No.: 10409969. 

With regard to claim 6 and 13:
Houseman and Tukka do not disclose The computer-implemented method of claim 1, the method further comprising: determining, by the one or more processors, that the first user as the source of the communicated data is not authorized based, at least, in part on (i) the data request from the, at least, first user and (ii) the identified one or more policy decisions; identifying, by the one or more processors, a social media connection between (i) the privileged requestor and (ii) the, at least, first user; retrieving, by the one or more processors, social media channels between (i) the privileged requestor and (ii) the, at least, first user; and analyzing, by the one or more processors, one or more social media contents of the social media channels between (i) the privileged requestor and (ii) the, at least, first user. 
However Hase discloses the aspect of determining, by the one or more processors, that the first user as the source of the communicated data is not authorized based, at least, in part on (i) the data request from the, at least, first user and (ii) the identified one or more policy decisions; identifying, by the one or more processors, a social media connection between (i) the privileged requestor and (ii) the, at least, first user; retrieving, by the one or more processors, social media channels between (i) the privileged requestor and (ii) the, at least, first user; and analyzing, by the one or more processors, one or more social media contents of the social media channels between (i) (claim 1: “An authorization device comprising a hardware processor, to grant authority wherein the hardware processor evaluates a depth of a social relationship on a social networking service used by a plurality of users, between a host user to whom an authority for using a device was given and a guest user different from the host user, wherein the depth of the social relationship is determined based on a type of relationship defined on the social network service and at least one of a number of mutual friends, and interactions between the host user and guest user, and the hardware processor grants an authority to the guest user to use the device, based on the evaluation result, wherein the authority granted to the guest user is the same authority given to the host user.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Hase to Houseman and TUKKA so the system can automatically determine a authorization level of a user based on his or her relationship with an authorized user to provide the privilege level to the user without having an authorized user from making a manual input and determination, saving time and effort and allow authorization without having the authorized user present. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, Pub. No.: 2018/0054523, a context sensitive virtual agent. When information related to a dialog is received, the current context of the dialog is detected based on the information related to the dialog. In accordance with the detected current context of the 

Chakraborty, Pub. No.: US 2004/0103364A1, providing an online social network, wherein the online social network comprises a set of nodes, wherein each node represents a user and a set of relationships between each node; identifying a set of users that are members of the same family; identifying each node of the set of users that are members of the same family; when a member of the set of users interacts with another member of the set of users; determine an interaction; determine a family-relationship status between the member and the other member;.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DI XIAO/Primary Examiner, Art Unit 2179